EXHIBIT 10.1

 

AGREEMENT

 

This Agreement (the “Agreement”) is made and entered into as of May 4, 2004, by
and between Senetek PLC, an English corporation with its corporate headquarters
located at 620 Airpark Road, Napa, California 94558 (“Senetek”), and Valeant
Pharmaceuticals International, a Delaware corporation with its corporate
headquarters located at 3300 Hyland Avenue, Costa Mesa, California 92626
(“Valeant”).

 

The parties desire to collaborate in the development of a new cytokine compound
for licensing to Valeant for its exclusive use in dermatological and skin care
products in all classes of trade throughout the world. Accordingly, in
consideration of the mutual promises, covenants and conditions set forth below,
the parties agree as follows:

 

1. Accelerated Development of Zeatin or Another Proprietary Active Ingredient.
Senetek shall promptly commence the accelerated pre-clinical animal and
non-animal testing and human clinical trials of Zeatin (or another compound for
which Senetek holds patent rights at least as extensive as the scope of the
license referred to in Section 6, if pre-clinical testing Zeatin demonstrates an
adverse toxicity profile or cosmetic effect that is statistically inferior to
Kinetin’s generally). Except as otherwise agreed by the parties, the protocols,
record keeping and reporting of such pre-clinical testing and clinical trials
shall be consistent with those typically used in development of a cosmetic
product. Such pre-clinical testing shall commence within thirty (30) days after
the approval by the Operating Committee referred to in Section 3 of the proposed
protocols for such testing and, to the extent consistent with good laboratory
practices, applicable laws and regulations and the requirements of the
investigational review board of the institution selected to conduct the clinical
trials (“IRB”), such pre-clinical animal and non-animal testing shall be
performed in parallel and not consecutively, with a view to completing the same
and submitting the results for IRB review within four (4) months after the date
of commencement of such testing.

 

2. Exclusive, Global License. Upon completion of the clinical trials referred to
in Section 1 or at such earlier time as Valeant may specify, Senetek shall
execute and deliver to Valeant a patent license for the proprietary active
ingredient referred to in Section 1. Pursuant to such license, Valeant shall be
granted exclusive rights to manufacture, market and sell dermatological products
containing such ingredient in all channels of trade throughout the world for the
full term of the related patents and any extensions or continuations thereof,
and Valeant shall not be required to pay any up-front licensing or exclusivity
fee in connection with such license. Such license shall include minimum net
sales or minimum royalty covenants reflecting the scope of Valeant’s exclusivity
thereunder and otherwise shall be upon all of the terms and conditions of the
License Agreement between the parties dated as of August 1, 2003, as amended
December 1, 2003.

 

3. Operating Committee. The parties shall form a seven-member Operating
Committee to plan and coordinate the pre-clinical testing and clinical trials of
the active ingredient referred to in Section 1, and such other business
collaborations as the parties may assign to such Committee. Senetek shall
appoint four members of such Committee and Valeant shall appoint three, provided
that the parties may invite such additional scientific, regulatory, marketing
and other technical advisors to participate in particular meetings or project
groups of the Committee as they may agree. All material decisions of the
Committee shall require the approval of both parties.



--------------------------------------------------------------------------------

To evidence this Agreement, the parties have caused their duly authorized
representatives to execute this Agreement as of the date first set forth above.

 

VALEANT PHARMACEUTICALS
INTERNATIONAL By:  

/s/ W.P. WHEELER

--------------------------------------------------------------------------------

Name:   W.P. Wheeler Title:   President, North American Region Global Commercial
Development SENETEK PLC By:  

/s/ FRANK J MASSINO

--------------------------------------------------------------------------------

Name:   Frank J Massino Title:   Chairman and CEO

 

2